An attachment of a bankrupt's property, made less than four months prior to the commencement of the bankruptcy proceedings, is dissolved when such proceedings are commenced. Act of 1867, s. 14; U.S. Rev. St., s. 5044. Section 35 of the act of 1867 relates to fraudulent attachments and conveyances procured or suffered by the bankrupt within four months of the commencement of bankruptcy proceedings, and provides that the assignee may recover back the property or its value. By the act of June 22, 1874, it was provided that in cases of involuntary or compulsory bankruptcy the period of four months mentioned in section 35 be changed to two months. This amendment was in terms limited to section 35, and no attempt was made to amend section 14.
It is no objection that the amendment was unnecessary because the attachment would be dissolved if not made more than four months before the commencement of bankruptcy proceedings, and the assignee would take the property under the assignment to him from the register, divested of the attachment lien. The like provision in section 35 before the amendment was, in this view of the statute, also needless. But whatever may have been the purpose of Congress in enacting the original or amended provision, we think it is clear the lien of an attaching creditor is dissolved by bankruptcy proceedings unless it is made more than four months prior to the commencement of such proceedings.
Exceptions overruled.
STANLEY J., did not sit. *Page 370